       Case 2:13-cr-00257-APG-PAL Document 415 Filed 04/09/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
10
                    Plaintiff,                    Stipulation to Vacate Hearing
11
                                                  and Dismiss Petition without
           v.
12                                                Prejudice (ECF Nos. 342, 406)
     Jose Flores,
13
                    Defendant.
14
15
16         On March 1, 2021, the parties stipulated to continue Flores’s revocation

17   hearing for the seventh time because, if Flores continued to remain compliant

18   until April 1, 2021, Probation and the government agreed to dismiss the

19   petition.1 Flores remains compliant, so the parties jointly request that this Court

20   vacate the April 15, 2021, revocation hearing and dismiss the petition (ECF No.

21   342) without prejudice.

22         DATED: April 8, 2021.

23
       /s/ Erin Gettel                           /s/ Susan Cushman
24   By_____________________________           By_____________________________
25   Erin Gettel                               Susan Cushman
     Assistant Federal Public Defender         Assistant United States Attorney
26
           1   ECF No. 405.
       Case 2:13-cr-00257-APG-PAL Document 415 Filed 04/09/21 Page 2 of 2




 1                          UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:13-cr-00257-APG-PAL-4
 4
                    Plaintiff,                    Order Granting Stipulation,
 5
                                                  Vacating Revocation Hearing,
 6         v.                                     and Dismissing Petition without
                                                  Prejudice
 7   Jose Flores,

 8                  Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists

11   to vacate the revocation hearing and dismiss the petition without prejudice.

12         IT IS THEREFORE ORDERED that the revocation hearing scheduled for

13   April 15, 2021, at 10:30 a.m. is VACATED. IT IS FURTHER ORDERED that the

14   petition to revoke supervised release (ECF No. 342) is DISMISSED without

15   prejudice.

16         DATED: April 9, 2021.

17
18
                                            Andrew P. Gordon
19                                          United States District Judge
20
21
22
23
24
25
26
                                              2
